Citation Nr: 0628649	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefit.  In December 2005, the 
veteran testified before the undersigned at a personal 
hearing conducted at the RO.



FINDING OF FACT

The veteran's PTSD is manifested by depression, difficulties 
sleeping, anxiety, psychomotor retardation, and fatigue, 
feelings of guilt, worthlessness and hopelessness, daily 
flashbacks, emotional numbing, foreshortened sense of the 
future, a startle response, and problems concentrating.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for the service-
connected PTSD, but no more, have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 U.S.C.A. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2005 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claims.  He was told 
what evidence was needed to substantiate his claim.  He was 
also told what evidence and information VA would obtain in 
his behalf and what information and evidence he could submit.  
He was also told to submit any evidence relevant to his 
claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased rating is being granted, the 
effective date to be assigned to that increased rating will 
be addressed by the RO.  Thus, there will be no prejudice to 
the veteran.


II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2005).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In order to justify a 50 percent disability for PTSD, there 
must be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger to self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. Part 4, Code 9411 (2005).

A Global Assessment of Functioning (GAF) Score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF Score of 31 to 40  denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (Manual).  
The GAF designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

The relevant evidence of record includes a January 2003 
treatment note.  The veteran stated that he avoided crowds 
and that he liked to be alone.  He described having panic 
attacks, tightness in the chest, and a startle response.  He 
had no patience and would easily lose his temper.  He was 
less productive at work, having trouble concentrating.  He 
had decreased appetite, interrupted sleep, nightmares, and 
flashbacks one to two times per week.  The objective 
examination noted that he was well-kempt with no abnormal 
movement.  His mood was neutral and his affect was 
appropriate.  He was polite, formal and cooperative, with 
fluent, relevant speech.  The Axis I diagnosis was PTSD with 
depression.  He was assigned a GAF Score of 50.

The veteran was examined by VA in March 2003.  He stated that 
he had begun to have nightmares and flashbacks about Vietnam 
following his tour, associated with nervousness, depression, 
trouble sleeping with irritability, a short temper, poor 
concentration, guilt, anger, and feelings of isolation.  The 
mental status examination noted that he answered questions 
but tended to isolate himself.  He speech was coherent and 
relevant, and his mood was nervous with frequent depression.  
He was hyperalert with an increased startle response.  He was 
irritable and occasionally short-tempered.  He also had 
occasional poor concentration.  The diagnosis was PTSD and a 
GAF Score of 60 was assigned.

VA reexamined the veteran in June 2005.  He stated that he 
lived with his wife and their son.  He often found it hard to 
concentrate on tasks; he also noted that he lacked 
motivation.  He preferred to be alone and avoided crowds.  He 
had no friends and no social life.  He described having no 
patience with people and said that he often got into 
arguments with his wife and co-workers.  He tended to avoid 
reminders of the war, although this was difficult since he 
worked for VA reviewing claims folders.  He reported having 
nightmares and flashbacks.  The mental status examination 
noted that his speech was normal and he displayed fair eye 
contact.  He had no bizarre mannerisms and had moderate 
rapport with the examiner.  He was alert, with lucid thought 
processes that were generally relevant to the issue 
discussed.  He had a solemn and anxious demeanor, with no 
smiles being displayed during the interview.  He reported a 
history of depression for about the past 2 to 3 years, with 
anhednoia, difficulties sleeping, psychomotor retardation, 
fatigue, feelings of guilt, worthlessness and hopelessness, 
difficulties concentrating, and recurring thoughts of death.  
He was anxious and had trouble staying asleep because of 
nightmares.  There were no instances indicative of paranoia, 
or visual or auditory hallucinations.  He described having 
daily flashbacks and his avoidance of thought, feelings, 
places, and people had increased.  His interests and 
activities have decreased and he noted having trouble feeling 
close to others.  He also had a foreshortened sense of the 
future, and remarked that his startle response was worse.  He 
was in contact with reality and was oriented in all four 
spheres.  His memory was intact.  The diagnosis was PTSD with 
a GAF Score of 48 assigned.  His primary condition was noted 
to be PTSD, with depression secondary.

The veteran testified before the undersigned in December 
2005.  He stated that he relives traumatic events and has 
nightmares at least twice a week.  He was on his third 
marriage; he commented that he did not socialize.  He said 
that he had been a rating specialist for VA for 13 or 14 
years, but remarked that he hated it.  He often loses his 
temper and is impatient.  Going through claims folders often 
caused his PTSD symptoms to worsen.

After a careful review of the evidence of record, it is found 
that entitlement to a 70 percent evaluation, but no more, has 
been established.   The evidence of record shows that the 
veteran suffers from constant and persistent depression which 
has affected his ability to interact with others.  He tends 
to isolate himself and is angry, irritable, and short-
tempered with others.  He indicated that he has no friends 
and does not socialize.  He has difficulty sleeping and is 
plagued by disturbing nightmares and daily flashbacks.  He 
has noted that he has an increased startle response, anxiety, 
and feelings of worthlessness and hopelessness.  His symptoms 
have adversely affected his ability to do his job, noting 
that he has arguments with co-workers and has trouble 
reviewing claims folders because they aggravate his symptoms.  
He has been assigned a GAF Score of 48, which connotes the 
presence of serious symptomatology.  Therefore, after 
weighing all the evidence of record, and after resolving all 
reasonable doubt in the veteran's favor, it is found that his 
disability picture more nearly approximates that contemplated 
by the 70 percent disability evaluation.

However, the Board finds that a 100 percent schedular 
evaluation is not warranted at this time.  There is no 
indication that the veteran experiences gross impairment in 
thought processes or communication (his thought processes 
have been described as relevant and lucid); persistent 
delusions or hallucinations (no hallucinations were noted on 
the last VA examination); grossly inappropriate behavior (he 
displayed no bizarre mannerisms); persistent danger to self 
or others (there is no suggestion in the record that he is a 
danger); intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place (the last VA 
examination noted that he was fully oriented); or memory loss 
for names of close relatives, own occupation or own name (his 
memory is intact).  Therefore, the evidence does not support 
the award of a 100 percent disability evaluation.

In conclusion, it is found that the evidence of record 
supports entitlement to a 70 percent evaluation, but no more, 
for the veteran's service-connected PTSD.



ORDER

An increased evaluation to 70 percent for the service-
connected PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


